I concur with the decision of this court in Case No. 35002 for the reasons stated in our opinion.
However, I dissent from the majority opinion in Case No. 34959 because the complaint clearly indicates that plaintiff-appellant's action in that case does not seek to enforce a contract which would be cognizable in a state court,44 but rather seeks to collect money owed appellant because of an order of the Federal Power Commission.45 Such claim, in my opinion, may be brought only in federal district court. Section 825P, Title 16, U.S. Code.46
For these reasons, it is my opinion that the trial court was fully justified in granting defendant-appellee's motion to dismiss plaintiff-appellant's action in Case No. 34959 for lack of jurisdiction.
In Case No. 34959 I affirm.
44 Pan American Petroleum Corp. v. Superior Court ofDelaware (1961), 366 U.S. 656, 6 L. Ed. 2d 584.
45 Opinion No. 644 of the Federal Power Commission entered January 11, 1973 which established a rate for power supplied to the City of Cleveland after May 17, 1972 by the Cleveland Electric Illuminating Co.
46 The District Courts of the United States, and the United States courts of any Territory or other place subject to the jurisdiction of the United States shall have exclusive jurisdiction of violations of this chapter or the rules, regulations, and orders thereunder, and of all suits in equity and actions at law brought to enforce any liability or duty created by, or to enjoin any violation of, this chapter or any rule, regulation, or order thereunder. *Page 297